IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                        Fifth Circuit

                                                                                FILED
                                                                             October 24, 2007
                                        No. 06-30927
                                     Conference Calendar                   Charles R. Fulbruge III
                                                                                   Clerk

RICHARD MAHOGANY

                                                     Plaintiff-Appellant

v.

JAMES MILLER, Warden; ROBERT TANNER, Warden; KRISTI CRAIN, ARP
Screening Officer; LYNN MCCLOUD, Executive Officer

                                                     Defendants-Appellees


                        Appeal from the United States District Court
                           for the Eastern District of Louisiana
                                 USDC No. 2:06-CV-1870


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Richard Mahogany, Louisiana prisoner # 123340, filed an in forma pauperis action
against prison officials under 42 U.S.C. § 1983 arising from their alleged failure to process
several administrative grievances. The district court dismissed the suit as frivolous. “A
complaint is frivolous if it lacks an arguable basis in law or fact.” Berry v. Brady, 192 F.3d
504, 507 (5th Cir. 1999) (quotation marks omitted). We review the dismissal of a prisoner’s
complaint as frivolous for abuse of discretion. Id.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-30927

      According to Mahogany, the district court erred in dismissing his
complaint because his constitutional right to access the courts encompasses the
right to file administrative grievances. Interference with the right of access to
courts is actionable under § 1983 only where the inmate demonstrates “actual
injury stemming from defendants’ unconstitutional conduct.”            Chriceol v.
Phillips, 169 F.3d 313, 317 (5th Cir. 1999). Mahogany seems to assert that he
was injured by the failure to process his grievances because he is required to
exhaust the grievance procedure before he can bring any claims in the district
court. This argument is meritless because the district court assumes that a
prisoner’s claims have been exhausted when his grievances were not processed
within prescribed time limits. Underwood v. Wilson, 151 F.3d 292, 295 (5th Cir.
1998), abrogated on other grounds by Jones v. Bock, 127 S. Ct. 910, 919-21
(2007).
      Mahogany also asserts that he has a protected liberty interest in filing
grievances and that he was deprived of due process when his grievances were
refused. He does not have a protected liberty interest in the processing of his
prison grievances. See Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005).
“Insofar as he seeks relief regarding an alleged violation of his due process rights
resulting from the prison grievance procedures, the district court did not err in
dismissing his claim as frivolous.” Id.
      Because Mahogany’s appeal is without arguable merit, we dismiss it as
frivolous. See 5TH CIR. R. 42.2. The district court’s dismissal of his suit and our
dismissal of his appeal each count as a strike against him for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). If he accumulates three strikes, he may no longer proceed in forma


                                          2
                                  No. 06-30927

pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is in imminent danger of serious physical injury. See
§ 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       3